Citation Nr: 1216331	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  05-39 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder, claimed as poor circulation of the hands.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for complex allergies.

4.  Entitlement to a compensable evaluation for tinea pedis and atopic dermatitis.

5.  Entitlement to an evaluation in excess of 20 percent for rheumatoid arthritis of the knees, wrists, and feet.

6.  Entitlement to an evaluation in excess of 30 percent for rheumatic heart disease with valvular dysfunction.

7.  Entitlement to an effective date prior to January 30, 2004, for the assignment of a 20 percent disability rating for rheumatoid arthritis of the knees, wrists, and feet.

8.  Entitlement to an effective date prior to January 30, 2004, for the assignment of a 30 percent disability rating for rheumatic heart disease with valvular dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2002 and July 2004 rating decisions issued by the Los Angeles, California, and Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Offices (ROs).  In the January 2002 rating decision, in pertinent part, the RO continued the 0 percent evaluation for tinea pedis and atopic dermatitis, and denied service connection for poor circulation in the hands, and migraine headaches.  In the July 2004 rating decision, the RO denied service connection for complex allergies and increased the evaluations for the Veteran's service-connected rheumatic heart disease with valvular dysfunction and rheumatoid arthritis of the knees, wrists, and feet to 10 percent and 20 percent disabling, respectively, both effective January 30, 2004.  In addition to contesting the disability evaluations assigned for the Veteran's service-connected rheumatic heart disease with valvular dysfunction and rheumatoid arthritis of the knees, wrists, and feet, the Veteran contests the effective date assigned for the disability evaluations.


In an October 2005 Statement of the Case (SOC), the RO increased the evaluation for the Veteran's rheumatic heart disease with valvular dysfunction to 30 percent disabling, effective January 30, 2004.  The Veteran was advised of the above grant of increased rating; however, she did not withdraw her appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.

On her the VA Form 9s, Appeal to the Board of Veterans' Appeals, received in January 2004 and July 2006, the Veteran indicated that she wished to testify at a hearing before the Board at the local RO; however, in a December 2005 VA Form 9, she reported that she did not want a Board hearing.  In an April 2007 statement, the Veteran withdrew her Board hearing request.  Therefore, there is no request for a hearing before the Board pending at this time.  See 38 C.F.R. § 20.702(e) (2011).

This case was previously before the Board in May 2009, at which time it was remanded for additional development.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Recent correspondence from the Veteran, dated January 2012, indicates that she requests a hearing before a Decision Review Officer (DRO) at the Los Angeles, California RO.  Therefore, the Veteran should be scheduled for her requested hearing.


Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for her requested DRO hearing.  The Veteran must be provided proper notice of the date and time of the scheduled hearing, and the notification should be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


